
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.33


INTEGRATED ELECTRICAL SERVICES, INC.

AMENDED AND RESTATED

2007 DEFERRED COMPENSATION PLAN

Effective as of January 1, 2007

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
   
   
  PAGE

--------------------------------------------------------------------------------

I.   Definitions and Construction   1     1.1   Definitions   1         (1)  
Account   1         (2)   Affiliate   1         (3)   Base Salary   1        
(4)   Board   1         (5)   Bonus   1         (6)   Change of Control   1    
    (7)   Code   1         (8)   Committee   1         (9)   Company   1        
(10)   Compensation   1         (11)   Election Date   1         (12)   Employee
Account   2         (13)   Employer   2         (14)   Employer Account   2    
    (15)   Employer Contribution   2         (16)   Fund   2         (17)  
Participant   2         (18)   Plan   2         (19)   Plan Year   2        
(20)   Selected Employees   2         (21)   Termination of Employment   2      
  (22)   Trust   2         (23)   Trust Agreement   2         (24)   Trust Fund
  2         (25)   Trustee   2     1.2   Number and Gender   2     1.3  
Headings   3
II.
 
Selected Employees
 
3     2.1   Participation   3     2.2   Cessation of Active Participation   3
III.
 
Account Credits and Allocations of Income or Loss
 
3     3.1   Participant Deferrals   3     3.2   Employer Deferrals   4     3.3  
Valuation of Accounts   4
IV.
 
Deemed Investment of Funds
 
5     4.1   Investment Funds   5     4.2   Investment Elections   5
V.
 
Vested Interest
 
5     5.1   Employee Account   5     5.2   Employer Account   5
VI.
 
Elective Withdrawals
 
6     6.1   No Elective Withdrawals   6     6.2   Emergency Withdrawals   6    
             

--------------------------------------------------------------------------------




VII.
 
Benefits
 
6     7.1   Amount of Benefit   6     7.2   Time of Payment.   6     7.3  
Designation of Beneficiaries   7     7.4   Payment of Benefits   7     7.5  
Unclaimed Benefits   8     7.6   Employment Relationship   8     7.7   Section
409A Distribution Limitations   8
VIII.
 
Administration of the Plan
 
8     8.1   Appointment of Committee   8     8.2   Committee Powers and Duties  
8     8.3   Claims Review   9     8.4   Employer to Supply Information   10    
8.5   Indemnity   10
IX.
 
Administration of Funds
 
10     9.1   Payment of Expenses   10     9.2   Trust Fund Property   10
X.
 
Nature of the Plan
 
11
XI.
 
Miscellaneous
 
11     11.1   Not Contract of Employment   11     11.2   Alienation of Interest
Forbidden   11     11.3   Tax Withholding   12     11.4   Amendment and
Termination   12     11.5   Severability   12     11.6   Governing Laws   12    
11.7   Compliance with Section 409A   12     11.8   Change of Control   12

ii

--------------------------------------------------------------------------------



INTEGRATED ELECTRICAL SERVICES, INC.

AMENDED AND RESTATED

2007 DEFERRED COMPENSATION PLAN

W I T N E S S E T H:

        WHEREAS, Integrated Electrical Services, Inc. (the "Company") has
heretofore adopted the Integrated Electrical Services, Inc. 2007 Deferred
Compensation Plan (the "Plan"), for the benefit of certain key employees of the
Company and its Affiliates; and

        WHEREAS, there is reserved to the Company in Section 11.4 of the Plan
the right to amend the Plan; and

        NOW, THEREFORE, the Company hereby amends and restates the Plan as
follows, effective January 1, 2007:

--------------------------------------------------------------------------------



I.

Definitions and Construction

        1.1    Definitions.    Where the following words and phrases appear in
the Plan, they shall have the respective meanings set forth below, unless their
context clearly indicates to the contrary.

        (1)    Account:    A Participant's Employee Account and/or Employer
Account, as the context requires.

        (2)    Affiliate:    Each corporation or unincorporated entity, directly
or indirectly, through one or more intermediaries, controlling, controlled by,
or under common control with the Company. For this purpose, control shall be
determined by a more than 50% ownership standard.

        (3)    Base Salary:    The base salary payable by the Employer to a
Selected Employee while a Participant, including the base salary such
Participant could have received in cash in lieu of elective deferrals made from
such base salary pursuant to Section 3.1 or a cafeteria plan under Section 125
of the Code.

        (4)    Board:    The Board of Directors of the Company.

        (5)    Bonus:    The amount payable to a Selected Employee, while a
Participant in cash under a bonus plan maintained by the Employer, including
bonus amounts such Participant could have received in cash in lieu of elective
deferrals made from such bonus pursuant to Section 3.1 or a cafeteria plan under
Section 125 of the Code.

        (6)    Change of Control:    The occurrence of a "change of control
event," as defined in the regulations and guidance promulgated under
Section 409A of the Code.

        (7)    Code:    The Internal Revenue Code of 1986, as amended, and
applicable Treasury Regulations thereunder.

        (8)    Committee:    The committee appointed by the Board to administer
this Plan, or, if no such committee is appointed, the committee appointed by the
Board to administer the Company's 401(k) plan.

        (9)    Company:    Integrated Electrical Services, Inc.

        (10)    Compensation:    Base Salary and Bonuses.

        (11)    Election Date:    The first day of each Plan Year and, with
respect to a Selected Employee who first becomes eligible (determined in
accordance with requirements concerning the required aggregation of plans under
Section 409A) to become a Participant after the first day of a Plan Year, the
first of the month following the date of his initial eligibility.

        (12)    Employee Account.    A Participant's notional Employee Account
under the Plan, reflecting the Participant's elective deferrals, if any, and any
investment gains and losses allocated thereto.

        (13)    Employer:    The Company and each Affiliate.

        (14)    Employer Account:    A Participant's notional Employer Account
under the Plan reflecting the Employer Contributions, if any, credited with
respect to such Participant, and any investment gains and losses allocated
thereto.

        (15)    Employer Contribution.    As defined in Section 3.2.

        (16)    Fund:    An investment fund designated from time to time for the
deemed investment of Accounts pursuant to Article IV.

        (17)    Participant:    Each Selected Participant who becomes a
participant.

        (18)    Plan:    Integrated Electrical Services, Inc. Amended and
Restated 2007 Deferred Compensation Plan, as it may be amended from time to
time.

--------------------------------------------------------------------------------






        (19)    Plan Year:    The calendar year.

        (20)    Selected Employees:    A key member of management or highly
compensated employee of the Company and its Affiliates selected to participate
in the Plan pursuant to the provisions of Section 2.1. An employee must have a
Base Salary of at least $150,000 or be the president of a subsidiary of the
Company or hold the title of "Director" or above at the Company's headquarters.

        (21)    Termination of Employment:    A termination of service for
purposes of Section 409A of the Code and the regulations and guidance
promulgated thereunder.

        (22)    Trust:    The trust, if any, established under the Trust
Agreement.

        (23)    Trust Agreement:    The agreement, if any, entered into between
the Company and the Trustee pursuant to Article X.

        (24)    Trust Fund:    The funds and properties, if any, held pursuant
to the provisions of the Trust Agreement, together with all income, profits and
increments thereto.

        (25)    Trustee:    The trustee or trustees qualified and acting under
the Trust Agreement at any time.

        1.2    Number and Gender.    Wherever appropriate herein, words used in
the singular shall be considered to include the plural and words used in the
plural shall be considered to include the singular. The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.

        1.3    Headings.    The headings of Articles and Sections herein are
included solely for convenience, and if there is any conflict between such
headings and the text of the Plan, the text shall control.

II.

Selected Employees

        2.1    Participation.    The Board, in its sole discretion, shall
designate the Selected Employees who shall become Participants. The Board shall
notify such Selected Employees of their designation and the Election Date as of
which their participation shall become effective. Subject to the provisions of
Section 2.2, a Selected Employee shall remain eligible to defer Compensation
hereunder following his initial Election Date, except as otherwise provided in
the Plan.

        2.2    Cessation of Active Participation.    Notwithstanding any
provision herein to the contrary, a Selected Employee shall cease to be entitled
to defer Compensation hereunder or receive an Employer Contribution effective as
of (i) the first of any Plan Year designated by the Board, (ii) the date such
person ceases to be a key member of management or a highly compensated employee
for purposes of ERISA, or (iii) the date such person ceases to be employed by
the Employer.

III.

Account Credits and Allocations of Income or Loss

        3.1    Participant Deferrals.    

        (a)   A Participant may elect to defer up to 75% of his Base Salary
and/or Bonus for a Plan Year; provided, however, that no Participant may elect
to defer less than $5,000 for a Plan Year. With respect to an individual who
first becomes a Participant other than on the first day of a Plan Year, any such
deferral election shall apply only for the portion of Compensation for such Plan
Year commencing after the date such individual first becomes a Participant. For
purposes of determining whether an individual first becomes a Participant in the
Plan after the beginning of the Plan Year, all plans required to be aggregated
with this Plan for purposes of Section 409A shall be treated as one plan.
Compensation for a Plan Year not so deferred by such an election

2

--------------------------------------------------------------------------------



shall be received by such Participant in cash. For purposes of any Bonus that is
based on a performance period that begins prior to the Participant's initial
date of participation, the deferral election shall apply only to the portion of
the Bonus earned after the election, determined by the ratio of the number of
days remaining in the performance period at the time of the election over the
total number of days in the performance period, as required by Section 409A of
the Code.

        (b)   A Participant's election to defer an amount of his Compensation
pursuant to this Section shall be made by executing a Compensation deferral
election pursuant to which the Participant authorizes the Employer to reduce his
Compensation in the elected amount and the Employer agrees to credit an equal
amount to such Participant's Employee Account maintained under the Plan.
Deferral elections may be made either in percentages, dollar amounts, or a
combination of percentages and dollar amounts, as determined by the Committee.
Compensation deferrals made by a Participant shall be credited to such
Participant's Employee Account as of a date determined in accordance with
procedures established from time to time by the Committee. A new deferral
election shall be required for each subsequent Plan Year.

        (c)   A Participant's Compensation deferral election shall become
effective as of the Election Date which is after the deferral election is
executed by the Participant and filed with the Employer and shall apply only to
Compensation for services rendered after the Election Date. A Participant's
Compensation deferral election shall be irrevocable and remain in force and
effect for the entire Plan Year (or remaining part thereof, if applicable) to
which such election relates except that a Participant's Compensation deferral
election shall be automatically suspended during an unpaid leave of absence or,
to the extent permitted by Section 409A of the Code and the regulations and
guidance thereunder, upon the Participant's Disability. Further, in the event
that the Committee, upon written petition of a Participant, determines in its
sole discretion that such Participant has suffered an unforeseeable emergency
(as defined in Section 409A of the Code) or that such Participant will, absent
termination of such Participant's Compensation deferral election then in effect,
suffer an unforeseeable emergency, then such Participant's Compensation deferral
then in effect, if any, shall be terminated as soon as administratively
practicable after such determination if and to the extent permitted by
Section 409A of the Code and the regulations and guidance thereunder. A
Participant whose Compensation deferral election has been so terminated may
again elect to defer a portion of his Compensation, effective as of any
subsequent Election Date, by executing and delivering to the Employer a new
Compensation deferral election prior to such Election Date.

        (d)   The Participant's deferral election shall specify the time of
payment of his deferral, as provided in Section 7.2; provided, however, a
deferral for any Plan Year must be for a deferral period of a minimum of two
years or until the Participant's Termination of Employment, if earlier. At no
time may a Participant have more payment accounts then permitted by the
Committee.

        3.2    Employer Deferrals.    With respect to any Plan Year, the
Committee may, in its sole discretion, credit one or more Participants with an
Employer deferral (contribution) in such amount as the Committee may choose
("Employer Contribution"). The Employer Contribution may be a fixed dollar
amount, a fixed percentage of the Participant's Compensation, Base Salary, or
Bonus, or a "matching" amount with respect to all or part of the Participant's
elective deferrals for such Plan Year, and/or any combination of the foregoing
as the Committee may choose. Which Participants, if any, and the amount and type
of the Employer Contributions, if any, credited for any Plan Year shall be
determined by the Committee in its sole discretion.

        3.3    Valuation of Accounts.    All amounts allocated to an Account
shall be deemed invested among the Funds as provided in Article IV at such time
or times determined in accordance with procedures established from time to time
by the Committee. The balances of such Account shall reflect, to the extent
reasonably practical, the daily pricing of the assets in which such Account are
deemed invested.

3

--------------------------------------------------------------------------------




IV.

Deemed Investment of Funds

        4.1    Investment Funds.    The Committee, in its discretion, may
provide for one or more Funds or may provide for a single Fund, including an
interest crediting fund, in which the Accounts shall be deemed invested. Unless
the Committee permits otherwise, an Employer Account shall be invested in the
same manner (and subject to change) as directed by the Participant with respect
to his elective deferrals and his Employee Account balance.

        4.2    Investment Elections.    If the Committee, in its discretion,
permits Participants to choose how to invest all or part of their Accounts, each
Participant shall designate, in accordance with the procedures established from
time to time by the Committee, the manner in which the amounts allocated to his
Accounts shall be deemed to be invested from among the Funds made available from
time to time for such purpose by the Committee. Such Participant may designate
one of such Funds for the deemed investment of all the amounts allocated to his
Accounts or he may split the deemed investment of the amounts allocated to his
Accounts between such Funds in such increments as the Committee may prescribe.
If a Participant fails to make a proper designation, then his Account shall be
deemed to be invested in the Fund or Funds designated by the Committee from time
to time in a uniform and nondiscriminatory manner.

        A Participant may change his deemed investment designation for future
amounts to be allocated to his Account. Any such change shall be made in
accordance with the procedures established by the Committee, and the frequency
of such changes may be limited by the Committee.

        A Participant may separately elect to convert his deemed investment
designation from one Fund to another Fund or Funds with respect to amounts
already allocated to his Account. Any such conversion shall be made in
accordance with the procedures established by the Committee, and the frequency
of such conversions may be limited by the Committee.

V.

Vested Interest

        5.1    Employee Account.    A Participant shall have a 100% Vested
Interest in his Employee Account at all times.

        5.2    Employer Account.    A Participant's Employer Account shall be
subject to such vesting terms as the Committee, in its sole discretion, may
establish for such Employer Account. Different vesting terms may be provided for
different Participants and also for Employer Contributions credited for
different Plan Years, as well as for "different" components of the Employer
Contributions made for the same Plan Year, e.g., "matching" Employer
Contributions versus "non-matching" Employer Contributions made for the same
Plan Year, all as the Committee, in its discretion, may specify with respect to
the Employer Contributions credited. Such vesting terms shall be announced to
the Participants eligible to receive the applicable Employer Contributions. In
all events, the Employer Account shall be fully vested (i) if a Participant
ceases to be an employee of the Company and its Affiliates due to his death or a
disability that entitles him to benefits under the Company's long-term
disability plan or (ii) upon a Change of Control.

VI.

Elective Withdrawals

        6.1    No Elective Withdrawals.    Except as provided in Section 6.2, no
elective withdrawals may be made from any Account.

        6.2    Emergency Withdrawals.    In the event that the Committee, upon
written request of a Participant, determines in its sole discretion that such
Participant has suffered an Unforeseeable

4

--------------------------------------------------------------------------------




Emergency (as defined in Section 409A of the Code), such Participant shall be
entitled to a withdrawal amount from his Employee Account not to exceed the
lesser of (1) the amount determined by the Committee as necessary to satisfy
such Unforeseeable Emergency plus such amount determined by the Committee as
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant's assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship), or (2) the then value
of such Participant's Employee Account. Such amount shall be paid in a single
cash payment as soon as administratively practicable after the Committee has
made its determinations with respect to such request. If a Participant's
Employee Account is deemed to be invested in more than one Fund, such benefit
shall be distributed prorata from each Fund in which such Employee Account is
deemed to be invested. In no event may the amount withdrawn exceed the amount
determined by the Committee as necessary to satisfy the requirements of
Section 409A of the Code and avoid the 20% additional tax thereunder.

VII.

Benefits

        7.1    Amount of Benefit.    A Participant or, in the event of the death
of the Participant, the Participant's beneficiary, shall be entitled to a Plan
benefit equal in value to the vested balance of the Participant's Account(s) as
of the date preceding the date the payment of such benefit is to be made
pursuant to Section 7.2.

        7.2    Time of Payment.    

        (a)   Unless elected otherwise by a Participant at the time of the
deferral as provided in Section 7.2(b) with respect to an Employee Account,
payment of a Participant's Accounts shall be paid on the first business day of
the month following the Participant's Termination of Employment. Notwithstanding
the foregoing, the payment of an Account upon a Termination of Employment of a
Participant who is a "specified employee," as defined in Section 409A of the
Code, shall be made on the first business day that is six months after the date
of his Termination of Employment, or, if earlier, the date of death of the
specified employee.

        (b)   A Participant may elect, in his deferral election for a Plan Year,
for all or a designated part of his Employee Account that is attributable to
that Plan Year's deferral (including any Fund earnings thereon) to be paid in a
lump sum in a specified year or in equal annual installments in specified years
(not to exceed ten); provided, however, upon such Participant's Termination of
Employment, his entire Employee Account shall be payable in a lump sum upon such
termination as provided in Section 7.2(a) above notwithstanding an election to
the contrary. A payment pursuant to an election under this Section 7.2(b) shall
be paid on the first business day on or following January 15 of the year
specified in the election and shall be paid in a lump sum. Notwithstanding
anything herein to the contrary, a Participant may not have more than five
annual installments scheduled to be paid at any time.

        (c)   An Employer Account shall be payable only in a lump sum and only
upon the Participant's Termination of Employment, as provided in Section 7.2(a).

        7.3    Designation of Beneficiaries.    

        (a)   Each Participant shall have the right to designate the beneficiary
or beneficiaries to receive payment of his benefit in the event of his death.
Each such designation shall be made by executing the beneficiary designation
form prescribed by the Committee and filing the same with the Committee. Any
such designation may be changed in such manner as the Committee may prescribe.
Notwithstanding the foregoing, if a Participant who is married on the date of
his death has designated an individual or entity other than his surviving spouse
as his beneficiary, such

5

--------------------------------------------------------------------------------



designation shall not be effective unless such surviving spouse has consented
thereto in writing in such manner as the Committee may prescribe.

        (b)   If no such designation is on file with the Committee at the time
of the death of the Participant or such designation is not effective for any
reason as determined by the Committee, then the designated beneficiary or
beneficiaries to receive such benefit shall be as follows:

        (1)   if a Participant leaves a surviving spouse, his benefit shall be
paid to such surviving spouse; or

        (2)   if a Participant leaves no surviving spouse, his benefit shall be
paid to such Participant's executor or administrator, or to his heirs at law if
there is no administration of such Participant's estate.

        (c)   Notwithstanding the preceding provisions of this Section or any
designation to the contrary, a divorce shall automatically terminate the
designation of such former spouse as the Participant's beneficiary, unless
provided otherwise by a qualified domestic relations order.

        7.4    Payment of Benefits.    To the extent the Trust Fund (if one
exists) has sufficient assets, the Trustee shall pay benefits to Participants or
their beneficiaries from such assets, except to the extent the Employer pays the
benefits directly and provides adequate evidence of such payment to the Trustee.
To the extent the Trustee does not or cannot pay benefits out of the Trust Fund,
the benefits shall be paid by the Employer. Any benefit payments made to a
Participant or for his benefit pursuant to any provision of the Plan shall be
debited to such Participant's Accounts. All benefit payments shall be made in
cash.

        7.5    Unclaimed Benefits.    In the case of a benefit payable on behalf
of a Participant, if the Committee is unable to locate the Participant or
beneficiary to whom such benefit is payable, upon the Committee's determination
thereof, such benefit shall be forfeited to the Employer and used to reduce
Employer Deferrals otherwise to be credited to the Plan that year and/or to pay
reasonable expenses of administering the Plan. Notwithstanding the foregoing, if
subsequent to any such forfeiture the Participant or beneficiary to whom such
benefit is payable makes a valid claim for such benefit, such forfeited benefit
(unadjusted for any subsequent fund earnings or losses) shall be restored to the
Plan by the Employer.

        7.6    Employment Relationship.    For purposes of this Article VII, a
Participant shall be considered to be in the employment of the Employer as long
as such Participant remains an employee (for purposes of Section 409A of the
Code) of either the Company or an Affiliate, and transfers among the Company and
its Affiliates shall not be considered a termination of employment.
Notwithstanding the preceding sentence, it is expressly provided that a
Participant shall be considered to have terminated employment at the time of the
termination of the Affiliate status of the entity or other organization that
employs such Participant, provided a distribution upon such termination shall be
made only to the extent permitted by Section 409A. Any question as to whether
and when there has been a termination of employment, and the cause of such
termination, shall be determined by the Committee and its determination shall be
final.

        7.7    Section 409A Distribution Limitations.    Notwithstanding
anything in the Plan to the contrary, Compensation deferred under the Plan may
not be distributed earlier than (i) a Termination of Employment, (ii) as
permitted by applicable Treasury Regulations or IRS guidance under Section 409A
of the Code, with respect to a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company, (iii) the termination of the Plan in accordance with Section 409A or
(iv) on a specified date or pursuant to a specified schedule elected prior to
the deferral, in conformance with the requirements of Section 409A.

6

--------------------------------------------------------------------------------



VIII.

Administration of the Plan

        8.1    Appointment of Committee.    The general administration of the
Plan shall be vested in the Committee.

        8.2    Committee Powers and Duties.    The Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have all powers necessary to accomplish these purposes,
including, but not by way of limitation, the right, power, authority, and duty:

        (a)   To make rules, regulations, and bylaws for the administration of
the Plan that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Plan and the rules and regulations promulgated
thereunder by the Committee;

        (b)   To construe in its discretion all terms, provisions, conditions,
and limitations of the Plan;

        (c)   To correct any defect or to supply any omission or to reconcile
any inconsistency that may appear in the Plan in such manner and to such extent
as it shall deem in its discretion expedient to effectuate the purposes of the
Plan;

        (d)   To employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the
Committee may deem necessary or advisable for the proper and efficient
administration of the Plan;

        (e)   To determine in its discretion all questions relating to
eligibility;

        (f)    To determine whether and when there has been a termination of a
Participant's employment with the Employer, and the reason for such termination;

        (g)   To make a determination in its discretion as to the right of any
person to a benefit under the Plan and to prescribe procedures to be followed by
distributees in obtaining benefits hereunder;

        (h)   To receive and review reports from the Trustee as to the financial
condition of the Trust Fund, including its receipts and disbursements; and

        (i)    To establish or designate Funds as investment options as provided
in Article IV.

        8.3    Claims Review.    In any case in which a claim for Plan benefits
of a Participant or beneficiary is denied or modified, the Committee shall
furnish written notice to the claimant within 90 days (or within 180 days if
additional information requested by the Committee necessitates an extension of
the 90-day period), which notice shall:

        (a)   State the specific reason or reasons for the denial or
modification;

        (b)   Provide specific reference to pertinent Plan provisions on which
the denial or modification is based;

        (c)   Provide a description of any additional material or information
necessary for the Participant, his beneficiary, or representative to perfect the
claim and an explanation of why such material or information is necessary; and

        (d)   Explain the Plan's claim review procedure as contained herein.

In the event a claim for Plan benefits is denied or modified, if the
Participant, his beneficiary, or a representative of such Participant or
beneficiary desires to have such denial or modification reviewed, he must,
within 60 days following receipt of the notice of such denial or modification,
submit a written request for review of such initial decision by the Committee.
In connection with such request, the

7

--------------------------------------------------------------------------------



Participant, his beneficiary, or the representative of such Participant or
beneficiary may review any pertinent documents upon which such denial or
modification was based and may submit issues and comments in writing. Within
60 days following such request for review the Committee shall, after providing a
full and fair review, render its final decision in writing to the Participant,
his beneficiary or the representative of such Participant or beneficiary stating
specific reasons for such decision and making specific references to pertinent
Plan provisions upon which the decision is based. If special circumstances
require an extension of such 60 day period, the Committee's decision shall be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review. If an extension of time for review is required, written
notice of the extension shall be furnished to the Participant, beneficiary, or
the representative of such Participant or beneficiary prior to the commencement
of the extension period.

        8.4    Employer to Supply Information.    The Employer shall supply full
and timely information to the Committee, including, but not limited to,
information relating to each Participant's Compensation, Termination of
Employment and such other pertinent facts as the Committee may require. When
making a determination in connection with the Plan, the Committee shall be
entitled to rely upon the aforesaid information furnished by the Employer.

        8.5    Indemnity.    The Employers shall indemnify and hold harmless
each member of the Committee, and each employee of the Employer who is a
delegate of the Committee, against any and all expenses and liabilities arising
out of his administrative functions or fiduciary responsibilities with respect
to the Plan, including any expenses and liabilities that are caused by or result
from an act or omission constituting the negligence of such individual in the
performance of such functions or responsibilities, but excluding expenses and
liabilities that are caused by or result from such individual's own gross
negligence or willful misconduct. Expenses against which such individual shall
be indemnified hereunder shall include, without limitation, the amounts of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought or
settlement thereof.

IX.

Administration of Funds

        9.1    Payment of Expenses.    All expenses incident to the
administration of the Plan and Trust, including but not limited to, legal,
accounting, Trustee fees, and expenses of the Committee, may be paid by the
Employer and, if not paid by the Employer, shall be paid upon direction of the
Committee by the Trustee from the Trust Fund, if any.

        9.2    Trust Fund Property.    All income, profits, recoveries,
contributions, forfeitures and any and all moneys, securities and properties of
any kind at any time received or held by the Trustee (if any) shall be held for
investment purposes as a commingled Trust Fund pursuant to the terms of the
Trust Agreement. The Committee may maintain one or more Accounts in the name of
each Participant, but the maintenance of an Account designated as the Account of
a Participant shall not mean that such Participant shall have a greater or
lesser interest than that due him by operation of the Plan and shall not be
considered as segregating any funds or property from any other funds or property
contained in the commingled fund. No Participant shall have any title to any
specific asset in the Trust Fund, if any.

X.

Nature of the Plan

        The Employers intend for the provisions of the Plan and the Trust
Agreement to apply equally to the Company and each other Employer. However, it
shall not be necessary for Employers other than the Company to execute the Plan
and Trust Agreement or any amendments thereto. Each such

8

--------------------------------------------------------------------------------




Employer shall be conclusively presumed to have consented to its participation
under the Plan and Trust Agreement, including any and all amendments thereto,
upon its submission of information to the Committee required by the terms of or
with respect to the Plan or upon making a contribution to the Trust Fund
pursuant to the terms of the Plan.

        The Plan is intended to constitute an unfunded, unsecured plan of
deferred compensation for a select group of management or highly compensated
employees of the Employer and shall be construed and operated in such manner.
Plan benefits herein provided are to be paid out of each Employer's general
assets. Nevertheless, subject to the terms hereof and of the Trust Agreement,
each Employer may transfer money or other property to the Trustee, and the
Trustee shall pay Plan benefits to Participants and their beneficiaries out of
the Trust Fund.

XI.

Miscellaneous

        11.1    Not Contract of Employment.    The adoption and maintenance of
the Plan shall not be deemed to be a contract between the Employer and any
person or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Employer or to restrict the right of the Employer to discharge any
person at any time nor shall the Plan be deemed to give the Employer the right
to require any person to remain in the employ of the Employer or to restrict any
person's right to terminate his employment at any time.

        11.2    Alienation of Interest Forbidden.    The interest of a
Participant or his beneficiary or beneficiaries hereunder may not be sold,
transferred, assigned, or encumbered in any manner, either voluntarily or
involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits hereunder be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person to whom such benefits or funds
are payable, nor shall they be an asset in bankruptcy or subject to garnishment,
attachment or other legal or equitable proceedings. Plan provisions to the
contrary notwithstanding, the Committee shall comply with the terms and
provisions of an order that satisfies the requirements for a "qualified domestic
relations order" as such term is defined in section 206(d)(3)(B) of the Employee
Retirement Income Security Act of 1974, as amended, including an order that
requires distributions to an alternate payee prior to a Participant's "earliest
retirement age" as such term is defined in section 206(d)(3)(E)(ii) of such Act.

        11.3    Tax Withholding.    All deferrals, credits and payments provided
for hereunder shall be subject to applicable tax withholding and other
deductions as shall be required of the Employer under any applicable law. Such
withholdings may, in the Employer's discretion, be made by reducing a
Participant's Account, withholding from his Compensation or in any other manner
the Employer deems appropriate.

        11.4    Amendment and Termination.    The Committee may from time to
time, in its discretion, amend, in whole or in part, any or all of the
provisions of the Plan; provided, however, that no amendment may be made that
would materially adversely affect the rights of a Participant with respect to
amounts already allocated to his Accounts. The Committee may also terminate the
Plan at any time. In the event that the Plan is terminated, each Participant's
Account shall be paid to such Participant (or his beneficiary as the case may
be) in a lump sum as soon as permitted by Section 409A, provided that (1) all
arrangements that are required to be aggregated with the Plan for purposes of
Section 409A if the same Participant participated in all arrangements are
terminated, (2) no payments other than payments that would be payable under the
terms of the arrangements if the termination had not occurred are made within
12 months of the termination of the arrangements, (3) all payments are made
within 24 months of the termination of the arrangements, and (4) the Company and
its affiliates

9

--------------------------------------------------------------------------------




(for purposes of Section 409A) do not adopt a new arrangement that would be
aggregated with any terminated arrangement under Treasury
Regulation §1.409A-1(c) if the same service provider participated in both
arrangements, at any time within five years following the date of termination of
the arrangement.

        11.5    Severability.    If any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions hereof; instead, each provision shall be fully
severable and the Plan shall be construed and enforced as if said illegal or
invalid provision had never been included herein.

        11.6    Governing Laws.    All provisions of the Plan shall be construed
in accordance with the laws of Texas except to the extent preempted by federal
law.

        11.7    Compliance with Section 409A.    The Plan shall be operated and
construed in a manner necessary to comply with Section 409A of the Code and any
provision of the Plan that would cause the Plan to fail to comply with
Section 409A of the Code is void and of no force or effect.

        11.8    Change of Control.    Within the 30 days preceding or 12 months
following a Change of Control event, the Committee, in its discretion, may
terminate the Plan and pay each Participant his Account in a lump sum, provided
all participants under all substantially similar plans of the Employers and
Affiliates are required to receive all amounts of compensation deferred under
the terminated arrangements within 12 months of the date of termination of the
arrangements.

        EXECUTED this October     , 2008, effective for all purposes as of
January 1, 2007.

    INTEGRATED ELECTRICAL SERVICES, INC.
 
 
By:
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.33

